Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are allowed.
This action is responsive to the Applicant’s submission filed on 9/29/2020.

Terminal Disclaimer
The e-Terminal Disclaimer filed on 9/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No(s). 10796591 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
Documents listed in applicant’s Information Disclosure Statement (IDS) dated 9/24/2020 have all been considered; documents that have been crossed out will not be listed as cited references in any subsequent patent publication resulting from the instant application.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach the first electronic document in the library including content and container metadata, the container metadata identifying a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content… engagement data comprising parameters of an engagement that comprises a user interface sequence … a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, …performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise; and notifying a server side node of progress in the electronic document.
An updated search revealed:
(a)	prior art that teaches the first electronic document in the library including content and container metadata, the container metadata identifying a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers … the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content… engagement data comprising parameters of an engagement that comprises a user interface sequence … a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, …performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise; and notifying a server side node of progress in the electronic document …, wherein the boundaries of engagement containers are specified by a user or are determined based on the structure or content of the document ,and 
(b)	prior art that teaches the first electronic document in the library including content and container metadata, the container metadata identifying a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content, but does not teach engagement exercises linked to the engagement containers.
However the updated search did not reveal any other prior art teaching the first electronic document in the library including content and container metadata, the container metadata identifying a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content… engagement data comprising parameters of an engagement that comprises a user interface sequence … a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, …performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise; and notifying a server side node of progress in the electronic document.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Paul Durdik (Reg. No 37819) telephonically on 9/24/2021.
	The application has been amended as follows:

Amendments to the Claims:
Replace the entire claim 1 with the following:
1. A method for managing engagement and presentation of content of electronic documents on reader platforms using a network node, the node having a processor, memory, and communication ports for communication with other network nodes, comprising: 
maintaining access to a library of electronic documents including a first electronic document, the first electronic document in the library including content and container metadata, the container metadata identifying a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content; 

executing an application program interface including parameters and procedures executed using a server side node by communication with a network node or network nodes executing supervisor applications and reader applications: 
performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise; and notifying a server side node of progress in the electronic document based upon the evaluated performance including engagement containers reviewed, score assigned to each engagement container, and time duration during which each engagement container was displayed; and 
triggering fulfillment of a reward whenever earned determined based at least upon the progress in the electronic document.  

Replace the entire claim 14 with the following:
14. A system, comprising: 
one or more network nodes, where a network node of the one or more network nodes includes a communication interface, one or more processors and memory accessible by the one or more processors, the one or more network nodes configured for execution of a procedure for managing access to electronic documents, comprising: 

maintaining access to the engagement data linked to the engagement containers in the first electronic document in the library, the engagement data comprising parameters of an engagement data that comprises a user interface sequence by which a reader account validates review by a reader of a segment of content of the segments of content in a linked one of the engagement containers, the engagement data including at least one engagement exercise having a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, wherein the engagement data is a subset of engagement data linked by the links in engagement containers for electronic documents in the library; 
performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise, and notifying a server side node of progress in the electronic document based upon the evaluated performance including engagement containers reviewed, score assigned to each engagement container, and time duration during which each engagement container was displayed; and 
triggering fulfillment of a reward whenever earned determined based at least upon the progress in the electronic document.  

Replace the entire claim 15 with the following:

non-transitory machine readable memory; and 
a computer program stored in the memory, the computer program including instructions configured for execution of a procedure for managing access to electronic documents, comprising: 
maintaining access to a library of electronic documents including a first electronic document, the first electronic document in the library including content and container metadata, wherein the container metadata identifies a plurality of engagement containers within the first electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content; 
maintaining access to the engagement data linked to the engagement containers in the first electronic document in the library, the engagement data comprising parameters of an engagement data that comprises a user interface sequence by which a reader account validates review by a reader of a segment of content of the segments of content in a linked one of the engagement containers, the engagement data including at least one engagement exercise having a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, wherein the engagement data is a subset of engagement data linked by the links in engagement containers for electronic documents in the library; 
performing an engagement exercise defined by the engagement data and linked to a current engagement container of the plurality of engagement containers, evaluating performance of the engagement exercise, and notifying a server side node of progress in the electronic document based upon the evaluated performance including engagement containers reviewed, score assigned to each engagement container, and time duration during which each engagement container was displayed; and 


Replace the entire claim 16 with the following:
16. A method for managing engagement and presentation content of an electronic document on a reader platform, the reader platform having a display, a processor, memory, and one or more user input devices, comprising: 
retrieving from a server side node an electronic document including content and container metadata, the container metadata identifying a plurality of engagement containers within the electronic document, wherein the container metadata sets boundaries of each of the engagement containers based on selected markup located in the electronic document within a range of characters, wherein the range of characters is defined using a heuristic algorithm that sets boundaries of each of the engagement containers based on a specified target character count, the engagement containers each comprising: (i) respective segments of content; and (ii) links that link to engagement data comprising parameters of an engagement based on the respective segments of content; 
retrieving from a server side node engagement data linked by the links to the engagement containers, the engagement data comprising parameters of an engagement data that comprises a user interface sequence by which a reader account validates review by a reader of a segment of content of the segments of content in a linked one of the engagement containers, the engagement data including at least one engagement exercise having a challenge and response sequence or a question and answer sequence based on content of the linked one of the engagement containers, wherein the engagement data is a subset of engagement data linked by the links in engagement containers for electronic documents; 
executing a procedure to traverse engagement containers identified in the container metadata, the procedure including for a current engagement container: 
displaying content of the current engagement container on the display; 

after receipt of the engagement signal for the current engagement container, enabling an engagement tool on the platform, the engagement tool presenting prompts on the display for the engagement based on the parameters defined in the engagement data linked by the links to the current engagement container;
 accepting, from user input at the platform, data responsive to the engagement; and 
after receipt of the data responsive to the engagement, selecting a next engagement container in the electronic document, if any, and assigning points for the current engagement container based on the data as received and the parameters defined in the engagement metadata, and sending a notification to the server side node verifying traversal of the current engagement container; and 
triggering fulfillment of a reward whenever earned determined based at least upon traversal of the current engagement container.  

Replace the entire claim 22 with the following:
22. A system, comprising: a communication interface, one or more processors and memory accessible by the processor or processors configured for execution of the method of claim 16.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art below were all cited in applicant’s IDS dated 9/24/2021.
Worsley (US 20150187225 A1) teaches linking quizzes to sections of a document.
Batarseh (US 20080222552 A1 and US 20130179823 A1) teach linking quizes with sections of a document.
Ullman (US 20040234936 A1) teaches generating questions and answers from document content and relating them to document content.
Wu (US 20150199400 A1) teaches generation of verification questions to verify whether a user has read a document.
Tinkler (US 20110257961 A1) teaches generating questions and multiple-choice answers to adaptively aid in word comprehension.
Jenkins (US 20070288513 A1) teaches linking quizes with sections of a document.
Sran (US 20150050632 A1) teaches linking quizzes to sections of a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178